Citation Nr: 1456262	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-13 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an increased rating for prostate cancer, to include the propriety of the reduction in rating from 100 percent to noncompensable (zero percent), as of October 1, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a May 2014 hearing before the undersigned, via videoconferencing, regarding the issue of entitlement to service connection for bilateral hearing loss. A written transcript was unable to be produced. In June 2014, VA sent a letter to the Veteran, asking if he wished to appear at another hearing before a Veterans Law Judge. The letter also stipulated that, if the Veteran did not respond within 30 days from the date of the letter, the Board would assume that he did not desire another hearing and would proceed accordingly. As the Veteran did not respond to the letter, the Board will adjudicate that issue.

With respect to the issue of entitlement to an increased rating for prostate cancer, to include the propriety of the reduction in rating from 100 percent to noncompensable, as of October 1, 2014, the Veteran submitted a timely Notice of Disagreement (NOD) to the July 2014 rating decision that reduced his rating for prostate cancer from 100 percent to noncompensable. However, the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this case should take into consideration the existence of the electronic record.

The issue of entitlement to an increased rating for prostate cancer, to include the propriety of the reduction in rating from 100 percent to noncompensable, as of October 1, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current hearing loss disability was not chronic in service, continuous after service, manifested to a compensable degree within one year of service, and does not otherwise relate to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, the RO advised the claimant by letter of the elements of service connection, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records and VA treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination report is factually informed, medically competent, and responsive to the issue under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as sensorineural hearing loss, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

Impaired hearing constitutes a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014). The threshold for normal hearing is from zero to 20 dB; higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be considered a disability eligible for service connection. Id. at 159.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Bilateral Hearing Loss

The Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for bilateral hearing loss. 

The Veteran's puretone thresholds, as noted in an August 2011 audiology examination report, establish that the Veteran currently has a bilateral hearing loss disorder. See 38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 159.  

Audiology tests performed on entry and at separation from service do not show any hearing loss during service. The Veteran's April 1963 Report of Medical Examination does not suggest any hearing problems upon enlistment. In addition, the puretone thresholds on the May 1967 audiology test, provided eight days prior to the Veteran's discharge from service, did not exceed 20 dB at any frequency and, therefore, indicated normal hearing. 

The Veteran's post-service medical records do not indicate hearing loss problems for decades after service. 

In August 2011, after interviewing the Veteran, reviewing the claims file, and performing an examination, a VA examiner diagnosed bilateral sensorineural hearing loss. The VA examiner noted the Veteran's complaints of noise exposure from jet engines during service and occasional noise exposure from working with dental tools for 28 years after service. The examiner opined that the Veteran's current hearing loss disability was not due to noise exposure while on active duty.  The examiner noted that the Veteran's separation examination hearing test results were within normal limits, and that the Veteran's hearing had not undergone a significant shift in thresholds from induction to discharge. The examiner also cited a study regarding noise and military service, written by the Institute of Medicine, stating that the "understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of the onset of noise-induced hearing loss following an earlier noise exposure was unlikely." Considering that the VA examiner reviewed all evidence of record and proffered an opinion based on that evidence, the Board finds that the VA examiner's opinion has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records). Based on the above analysis, the medical nexus element is not satisfied. See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The Veteran has alleged that in-service evidence indicating that he had experienced hearing loss symptomatology at the time of his discharge that was either ignored by VA or had been lost by the government. In a July 2011 written statement, the Veteran reported believing "that my hearing loss is documented on my discharge physical."  In a November 2011 statement, the Veteran alleged that he 

The Veteran alleges that he was told by a physician at the time of his discharge that he would have hearing problems later in life due to exposure to acoustic trauma. He further reported being shown an audiometric diagram of his hearing at that time, showing "a significant change in my testing." In a May 2012 statement, written after the performance of the August 2011 VA audiology examination, the Veteran stated that he believed the "graph that is in my file is not the one that I had in my file at discharge." In an additional May 2012 statement, the Veteran wrote that the "graph I was shown by the [VA examiner] was not the graph I was shown upon discharge." 

A long line of case law establishes a presumption of regularity that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999). This presumption of regularity applies to the government employees tasked with maintaining service treatment records. 

In his statements, the Veteran has claimed that the "graph," detailing his hearing loss at discharge, was not the one he was shown at the time of his discharge. The only hearing test results written around the time of the Veteran's discharge are found in the May 1967 service discharge examination report, written eight days prior to discharge. As noted by the August 2011 VA examiner, these results indicate that the Veteran had normal hearing at discharge, and did not indicate a substantial shift in hearing when compared with the results of the April 1963 service enlistment examination. The Veteran has insisted that the May 1967 service examination report audiometric findings were different from those shown to him by an unnamed physician at the time of his discharge. 

However, the Veteran has not claimed that he ever received more than one hearing examination prior to his discharge. The May 1967 service examination report appears wholly credible on its face, as it contains the results of an examination performed by a service examiner. The record contains no marks suggesting that it was either not written in May 1967 or was somehow altered after that date. Moreover, the Veteran has not introduced any evidence, other than his previously mentioned lay statements, suggesting that the government officials tasked with maintaining his service treatment records did not do so in a regular manner. Therefore, as the Veteran has not introduced clear evidence indicating that the service treatment records were not properly maintained or were altered in some manner, the Board finds that the presumption of regularity holds and the service treatment records will be considered complete as found in the claims file. Therefore, as the Veteran's statements indicating that in-service hearing tests showed that he had hearing loss at discharge are inconsistent with the evidence found in the service treatment records, they lack credibility and have no probative value. Caluza, 7 Vet. App. at 498.

The Veteran also stated that a physician, after reviewing a hearing test supposedly not found in the file, told him at discharge that he would have future hearing loss symptomatology due to his in-service noise exposure. Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). As explained thoroughly above, the service treatment records do not contain any record indicating in-service hearing loss symptomatology. Moreover, the Board finds that the findings of the August 2011 VA examiner, based upon all evidence of record and current medical research, having greater probative value than those of the unnamed physician as told by the Veteran. 

Other than those noted above, the Veteran has submitted lay statements regarding his claimed in-service and post-service hearing loss disorder symptomatology. In a May 2011 lay statement, the Veteran wrote that his "hearing loss ... began soon after I entered service," after working on aircraft without hearing protection. The Board has considered the Veteran's lay statements of his in-service symptomatology, but finds that their probative value is outweighed by that of the objective hearing loss test results recorded at discharge, showing normal hearing. See Buchanan, at 1331. The Veteran also stated that his post-service hearing loss had "gotten to the point where I cannot hear normal levels of conversation." To the Board, this statement is more suggestive of a gradual loss of hearing over the course of the 47 years since the Veteran's discharge than continuous symptomatology meeting the definition of "hearing loss" for VA purposes over the same time period. Therefore, the Board finds that it has little probative value in support of the Veteran's claim. 

The Veteran's current hearing loss disability was not chronic in service, continuous after service, manifested to a compensable degree within one year of service, and does not otherwise relate to service. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply and entitlement to service connection for bilateral hearing loss is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2013); Gilbert, at 55. 
 

ORDER

Service connection for bilateral hearing loss is denied. 


REMAND

Accordingly, the issue of entitlement to an increased rating for prostate cancer, to include the propriety of the reduction in rating from 100 percent to noncompensable, as of October 1, 2014, is REMANDED for the following action:

Issue the Veteran and his representative an SOC on the issue of entitlement to an increased rating for prostate cancer, to include the propriety of the reduction in rating from 100 percent to noncompensable (zero percent), as of October 1, 2014. The Veteran should also be advised that, for the Board to have jurisdiction in this matter, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


